Title: To Benjamin Franklin from Beaujeu, 18 April 1783
From: Beaujeu, ——, comte de
To: Franklin, Benjamin


Très Réspéctable Ministre.
Champlitte ce 18. avril, 1783.
J’ai Recû, par le courier d’hier, la mèdaille que vous m’avès fait l’honneur de m’envoier; et j’ai celui de vous en Remércier de toute mon âme. On s’emprèsse icy, a contempler ce monument qui intérèsse toute L’Europe et Eternise la gloire de L’amèrique.
Au Rèste, je dois prèvènir Votre Excéllence, qu’il ne m’èst pas possible de Repondre aux choses honnetes et gratieuses, que je présume ètre Renfermeè dans votre lettre, parce que je ne Sçai pas l’anglais et que personne icy ne l’entend.

Agreès je vous supplie Monsieur, toute la sinceritè de mes Vœux pour la complette prosperitè de tout ce qui vous intèrèsse.
C’est dans ces Sentimens que je suis avec bien du Réspéct Monsieur, de Votre Excellence, Le très humble et tres obèissant serviteur
Le CTE. DE Beaujeu.
